DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/632,262.  Responsive to the preliminary amendment filed 1/17/2020, claims 13-24 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/FR2018/051832, filed on 7/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 14 is objected to because of the following informalities:  lines 2-3, “of the tire” should be changed to - -of the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 2, “concerning the tire” should be changed to - -concerning the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 2, “the tire” should be changed to - -the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 5, “of the tire” should be changed to - -of the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 6, “the stabilized internal temperature” should be changed to - -a stabilized internal temperature- - for claim consistency.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 6, “of the tire” should be changed to - -of the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 7, “andd” should be changed to - -and- -.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  lines 1-2, “a temperature” should be changed to - -the temperature- - for claim consistency (see Claim 14, lines 2-3).  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 2, “of the tire” should be changed to - -of the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 2, “the tire” should be changed to - -the at least one tire- - for claim consistency (see Claim 13, line 3).  Appropriate correction is required.

24 is objected to because of the following informalities:  line 1, “adapts th operation” should be changed to - -adapts operation- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOUKURA et al. (US 6,269,289 B1).

Regarding claim 13, TOUKURA et al. discloses a method for managing a powertrain of a motor vehicle (see Figs. 1-3) comprising the following steps: (a) determining a predictive rolling resistance coefficient Crr for at least one tire of the motor vehicle (see, generally, column 3, line 15 through column 4, line 47 and specifically column 4, lines 17-20, “standard resistance values”); and (b) adapting operation of the powertrain according to the predictive rolling resistance coefficient Crr in order to optimize energy consumption of the motor vehicle (see, generally, column 3, line 15 through column 4, line 47 and specifically column 4, lines 2-6, “steady running state” and column 4, lines 17-20, “setting said derived values of driving torque…at said predetermined number of reading points”).

Regarding claim 14, TOUKURA et al. discloses step (a) is carried out on the basis of at least one value selected from pressure P (see column 4, line 1, “air pressure of the tires”), temperature T (see column 13, lines 46-48, “tire pressure TPRS during steady running state of the vehicle…at a predetermined…vehicle speed”), loading C (see column 7, line 67 through column 8, line 1, “vehicle weight equivalent coefficient”) and rotational speed V (see column 6, lines 62-63, “wheel speed of each wheel”) of the tire and on the basis of characteristic data (see column 7, line 42, “tire radius”) concerning the tire.

Regarding claim 15, TOUKURA et al. discloses step (a) takes account of an ambient temperature Tamb in which the tire is operating (see column 4, lines 27-28, “external temperature around the automotive vehicle”).

Regarding claim 17, TOUKURA et al. discloses step (a) takes account of tire wear (see column 7, lines 41-42, “tTIRE…used as inputs…tTIRE is the tire radius”).  Note, tire radius is a function of tire wear, i.e. the tire radius decreases over time due to wear caused by tire use.

Regarding claim 18, TOUKURA et al. discloses step (a) is carried out when the motor vehicle is stationary (see column 14, lines 24-25, “vehicle…run on a chassis dynamometer for measurement and setting of RLDTRQ”).

Regarding claim 19, TOUKURA et al. discloses step (a) is carried out as long as a temperature of the tire, as measured during step (a), is higher than a reference temperature (see column 13, lines 46-48, “tire pressure TPRS during steady running state of the vehicle…at a predetermined…vehicle speed”). 

Regarding claim 20, TOUKURA et al. discloses the reference temperature is higher than or equal to an ambient temperature Tamb in which the tire is operating (see column 13, lines 46-48, “tire pressure TPRS during steady running state of the vehicle…at a predetermined…vehicle speed”). Note, tire pressure is a function of tire temperature.  Therefore, “steady running state…at a predetermined…vehicle speed” occurs when the tire pressures are at stable operating conditions, i.e. the tires are at steady working temperatures higher than an initial starting temperature (ambient temperature at a minimum).

Regarding claim 21, TOUKURA et al. discloses adaptation in step (b) takes account of a predictive variation in altitude of the motor vehicle (see column 6, lines 17-23, “PCM 50 controls driving torque…driving torque may be altered by controlling…engine fuel injection quantity Tp, the engine intake airflow rate Qa, and the engine ignition timing IG”).  Note, to achieve a desired driving torque the engine intake airflow rate and/or other engine control parameters must be adjusted to account for a change in altitude, i.e. engine operating conditions at sea level are different than those at altitude to produce a given torque.

Regarding claim 22, TOUKURA et al. discloses adaptation in step (b) takes account of a predictive variation in speed of the motor vehicle (see column 3, lines 15-37, “predetermined number of reading 

Regarding claim 23, TOUKURA et al. discloses step (b) adapts operation of a gearbox of the powertrain (see column 6, lines 17-23, “PCM 50 controls driving torque…driving torque may be altered by controlling…speed ratio…within the automatic transmission”).

Regarding claim 24, TOUKURA et al. discloses step (b) adapts operation of an engine of the powertrain (see column 6, lines 17-23, “PCM 50 controls driving torque…driving torque may be altered by controlling…engine fuel injection quantity Tp, the engine intake airflow rate Qa, and the engine ignition timing IG”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUKURA et al. (US 6,269,289 B1) in view of WO 2014/078421 A2.
Regarding claim 16, TOUKURA et al. discloses the method according to claim 15, described in detail above, but does not explicitly disclose step (a) is carried out using the equation: 
Crr(t)-Crrstab(Tamb,C,P,V)*[1+k*(T(t)-Tstab)]
in which: Crrstab corresponds to a minimum value for the rolling resistance coefficient; T corresponds to an internal temperature of the tire; Tstab corresponds to the stabilized internal temperature of the tire at an operating point C, P, V, Tamb; and k corresponds to a coefficient of temperature-sensitivity of rolling resistance.
WO 2014/078421 A2 discloses determining a rolling resistance coefficient for a tire using the equation: 
Crr(t)-Crrstab(Tamb,C,P,V)*[1+k*(T(t)-Tstab)]
in which: Crrstab corresponds to a minimum value for the rolling resistance coefficient; T corresponds to an internal temperature of the tire; Tstab corresponds to the stabilized internal temperature of the tire at an operating point C, P, V, Tamb; and k corresponds to a coefficient of temperature-sensitivity of rolling resistance.  (See paragraphs [0044]-[0045])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include in the method for managing a powertrain of TOUKURA et al. determining a rolling resistance coefficient for a tire using the equation: 
stab(Tamb,C,P,V)*[1+k*(T(t)-Tstab)]
in which: Crrstab corresponds to a minimum value for the rolling resistance coefficient; T corresponds to an internal temperature of the tire; Tstab corresponds to the stabilized internal temperature of the tire at an operating point C, P, V, Tamb; and k corresponds to a coefficient of temperature-sensitivity of rolling resistance, as disclosed by WO 2014/078421 A2, since the simple substitution of one known mathematical model for an equivalent other mathematical model yields predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WATANABE et al. (US 2017/0327109 A1) discloses a vehicle stability control system (see ABSTRACT)
ZHANG (US 2016/0193919 A1) discloses a vehicle slip control device (see ABSTRACT).
SALTSMANN et al. (US 2013/0253782 A1) discloses a vehicle simulation control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655